Title: To Benjamin Franklin from Bernard Dehez: résumé, 1 January 1780
From: Dehez, Bernard
To: Franklin, Benjamin


<Saint Sebastian, January 1, 1780, in French: I refer to Capt. Conyngham who had given me his word of honor that he would stand surety for the outcome of his trial, whatever it was. Messrs. Gardoqui and Messrs. La Goanere from Coroña were to do the same in case the War Council in Madrid disapproved the freeing of Conyngham’s five crewmen. But I never heard from him nor from you, who have authority over him, so that, unable to deposit the necessary retainer, I had the door slammed in my face when the case came to trial. I could have brought it to a successful conclusion, but because Conyngham did not live up to his word of honor, the sentence, as you will see by the enclosed copy, is a blow to our Commandant général who had only tried to be of help. He has been condemned to a fine of two thousand piastres. Please order Conyngham to reimburse this unfortunate man about whom I feel guilty for having persuaded him to help your cause. Messrs. Gardoqui tell me they have written to you a while ago but received no answer.>
